PER CURIAM.
Appellant, Ronnie Upshaw, contends the trial court erred in revoking his probation. We agree and reverse.
At the conclusion of the revocation hearing the trial judge found appellant guilty only of violating “condition five” of the terms of his probation. Condition five states that the person on probation must not violate any law. Appellant was charged with violating condition five by driving a motor vehicle with an expired license tag and without a valid driver’s license.
To use these offenses to violate probation, they must be shown to be willful and substantial. The state has conceded that there was insufficient evidence presented at the revocation hearing to demonstrate that appellant’s driving without a valid driver’s license and with an expired license tag was willful. Inasmuch as the trial judge found appellant guilty only of violating that condition of his probation and in light of the state’s concession, we must reverse and remand with instructions that appellant’s probation be reinstated.
CAMPBELL, A.C.J., and HALL and BLUE, JJ., concur.